WASHINGTON, Circuit Justice.
The first objection is fatal to this judgment .The proof of a prior judgment is not given by the defendant, but appears .upon the bond and warrant of attorney, upon which this judgment was rendered, and which the plaintiff' himself gives in evidence, to support the present judgment. Taking it, then, as proved, that a judgment was entered on the 29th of October, 1803, the warrant of attorney was then functus officio.
As to the argument, that the warrant authorizes the attorney to confess a judgment or judgments, in the plural, there is nothing in it; the latter expression could only apply to an imperfect judgment, which might be set aside, or reversed for error. It could never contemplate the existence of two valid and subsisting judgments, at the same time, and upon the same bond. Rule made absolute.